Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 02/09/2022 is acknowledged.  No reason is given for the traversal. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wachtler et al. US 2017/0197823. 
Regarding claim 1, Wachtler teaches (fig. 1 and related text) a sensor (fig. 1), comprising: a sensor die (150) comprising a first sensor surface (top surface of 150) and a second sensor surface (bottom surface of 150) opposite to the first sensor surface; a die pad component (110 part of a leadframe) comprising a first pad surface (top of 110) and a second pad surface (bottom of 150) opposite to the first pad surface, wherein the sensor die is vertically stacked with the die pad component (fig. 1), with the second sensor surface oriented toward the first pad surface (fig. 1); and a lead frame component (111, [0016]) comprising a first frame surface (top of 111) and a second frame surface opposite to the first frame surface (bottom of 111), wherein the die pad (110) component is vertically stacked with the lead frame component (fig. 1, note the claim does not require one of the   
Regarding claim 2, Wachtler teaches the second pad surface is isolated from the second frame surface based on being at least partially encapsulated in a molding compound (190 between 111 and 110).  
Regarding claim 3, Wachtler teaches the second pad surface is isolated from the second frame surface based on the second pad surface not being exposed outside of the lead frame component (not exposed on the side).  
Regarding claim 4, Wachtler teaches the second pad surface is isolated from the second frame surface (190 between 110 and 111) to a degree selected based on an isolation required to prevent delamination of the die pad component [0027].  
Regarding claim 5, Wachtler teaches the sensor die comprises: a micro-electrical-mechanical systems (MEMS) component (150) comprising a first MEMS surface (top of 150) and a second MEMS surface (bottom of 150) opposite to the first MEMS surface, wherein the first sensor surface comprises the first MEMS surface (top of 150); and an application-specific integrated circuit (ASIC) component (101) comprising a first ASIC surface (top of 101) and a second ASIC surface opposite to the first ASIC surface (bottom of 101), wherein the MEMS component is vertically stacked with the MEMS component, with the second MEMS surface (bottom 150) oriented toward the first ASIC surface (top of 101), and wherein the second sensor surface comprises the second ASIC surface (bottom surface of 101).  
Regarding claim 6, Wachtler teaches the MEMS component comprises a MEMS accelerometer [0047].  


Regarding claim 9, Wachtler teaches the second pad surface is moisture isolated from the second frame surface (111 and 110 are isolated from each other due to 190 hence moisture isolated). 
Regarding claim 10, Wachtler teaches the second pad surface is electrically isolated from the second frame surface (fig. 1).  
Regarding claim 11, Wachtler teaches bond wires, wherein the bond wires (180/181) electrically couple the sensor component to the lead frame component (111, fig. 1).  
Regarding claim 12, Wachtler teaches the sensor component and the die pad component are packaged in a circuit package by the lead frame component (100). 
Regarding claim 13, Wachtler teaches the sensor component (150/101) and the die pad component (110) are mounted to the lead frame component (111) by a material comprising a molding compound (190, note the claim does not require the die pad be mounted on top of the leadframe).
Regarding claim 14, Wachtler teaches the molding compound mounts the die pad component to the lead frame component by factors comprising disposal of the molding compound between the second pad surface and the first frame surface, and wherein the second pad surface is isolated from the second frame surface based on the molding compound (Wachtler teaches the same claimed structure, hence the same property). 
Regarding claim 15, Wachtler teaches the die pad component is removed from the sensor based on an opening in the lead frame component.
The limitation “an etching process” is not given patentable weight because it is considered a product-by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same 
  Regarding claim 16, Wachtler teaches the removal of the die pad component exposes the second sensor surface to an outside of the sensor (on the side of 110).
Regarding claim 18, Wachtler teaches the second pad surface is isolated (isolated on the side) from the second frame surface to reduce exposure of the die pad component to external influence (fig. 1).
Regarding claim 19, Wachtler teaches the external influence comprises any of humidity and temperature (Wachtler teaches the claimed structure, hence Wachtler structures protects humidity and temperature).    
  Regarding claim 20, Wachtler teaches an adhesive layer (120) disposed between the second sensor surface (bottom of 101) and the first pad surface (top of 110), resulting in the sensor die being affixed to the die pad component with the adhesive layer (fig. 1).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Wachtler.
Regarding claim 7, Wachtler does not teach the second frame surface is for orientating towards, and mounting to, a circuit board. 
It is within one of ordinary skill in the art on the effective filing date of the claimed invention to  orient the second frame surface as claimed and mounting it to a circuit board as claimed in order to connect the structure Wachtler with other components in order to make a functioning device.  
 Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811